Citation Nr: 0202769	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye 
disability. 

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a disability of the 
right lower extremity, to include the right ankle.

7.  Entitlement to service connection for a disability of the 
left upper extremity on an organic basis. 

8.  Entitlement to service connection for flat feet.

9.  Entitlement to service connection for a genitourinary 
disability, including hematuria, prostatitis and kidney 
stones and cysts.  

10.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

11.  Entitlement to service connection for headaches and 
memory loss on an organic basis.

12.  Entitlement to service connection for a stomach 
disability on an organic basis.

13.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969 and was a member of the Air Force Reserve from 
February 1969 to November 1992, to include numerous periods 
of active duty for training and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) regional offices (RO's) in Los Angeles and San Diego, 
California, and Cleveland, Ohio, with the initial rating 
decision occurring in October 1992.  

The case was remanded by the Board in April 1998.  At that 
time the issue of service connection for a genitourinary 
urinary disorder was noted to have been claimed as "blood in 
the urine," and the claim for service connection for a 
psychiatric disorder was noted to have included anxiety/sleep 
problems, PTSD, headaches, memory loss, left arm pain, 
stomach pain, and elevated cholesterol.  The claim for 
service connection for a disability of the right lower 
extremity was listed as service connection for a right leg 
disability, to include a right ankle disability.  These 
issues have been reframed and some issues have been grouped 
together; this has been done for the purpose of 
organizational clarity.  The claim of service connection for 
a psychiatric disorder includes anxiety/sleep problems, 
headaches, memory loss, left arm pain, stomach pain, and 
elevated cholesterol as symptoms or manifestations of the 
psychiatric illness.

Additional documents were received by the Board in February 
2002.  The Board construes the statement from the veteran 
also received at this time as being a waiver for RO review of 
this evidence pursuant to 38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  Bilateral hearing loss is of service origin.

2.  Tinnitus is of service origin.

3.  The veteran has refractive error, which is not a 
disability for VA compensation benefits purposes; no other 
left eye disorder is of service origin.

4.  A cervical spine disability is not of service origin.  

5.  A low back disability is not of service origin.

6.  A disability of the right lower extremity, to include the 
right ankle, is not of service origin.

7.  A disability of the left upper extremity on an organic 
basis is not of service origin.  

8.  There is no current medical evidence showing the presence 
of flat feet.

9.  A genitourinary disability, including hematuria, 
prostatitis and kidney stones and cysts, is not of service 
origin or related to any incident of service. 

10.  An acquired psychiatric disorder, including PTSD, 
variously manifested, is not of service origin.  

11.  Headaches and memory loss on an organic basis are not of 
service origin.

12.  An organic disability of the stomach is not of service 
origin.

13.  High cholesterol is a laboratory finding and not a 
disability or disease. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2001).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

3.  A left eye disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

4.  A cervical spine disability was not incurred in or 
aggravated by military service, nor may degenerative 
arthritis of the cervical spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

5.  A low back disability was not incurred in or aggravated 
by military service, nor may degenerative arthritis of the 
lumbar spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).

6.  A disability of the right lower extremity, to include the 
right ankle, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001). 

7.  A disability of the left upper extremity on an organic 
basis was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

8.  The preservice flat feet were not aggravated by military 
service. 38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.306 (2001).

9.  A genitourinary disability, including hematuria, 
prostatitis and kidney stones and cysts, was not incurred in 
or aggravated by military service nor may renal calculus be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

10.  An acquired psychiatric disorder, including PTSD, was 
not incurred in or aggravated by military service, nor may a 
psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).  

11.  Headaches and memory loss on an organic basis were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001).

12.  An organic disability of the stomach was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

13.  Elevated cholesterol is not a disease or disability 
which was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's August 1965 examination for enlistment in the 
Air Force shows he had 2nd degree pes planus, non-symptomatic 
and non-disabling.  His vision, hearing, and all other 
systems were within normal limits.  

The veteran's service medical records for active duty show no 
evidence of a chemical spill or radiation exposure.  These 
records show that he was seen in November 1965 for an 
inversion sprain of the right ankle from an injury incurred 
in a volleyball game.  There was swelling and tenderness over 
the right lateral malleolus.  X-rays were negative for any 
fracture or other abnormality of the joint.  The sprain was 
treated with a boot cast, and he was told to use a walker.  
An examination of the right ankle in December 1965 noted that 
the sprain was resolved and he was returned to duty.  

During a December 1966 flight examination the veteran gave a 
history of a fracture of the left forearm in 1964.  It was 
treated with a cast and there was a full recovery.  An 
examination showed full range of motion of the left forearm 
without deformity.  An audiological evaluation showed a 
puretone threshold of 25 decibels at 6000 Hertz (American 
Standard Associates (ASA) values converted to International 
Standards Organization (ISO) standard) in the right ear.  The 
remaining test findings were within the range of normal.  An 
examination of the remaining systems showed no pertinent 
abnormality. 

An audiological examination conducted during a September 1967 
flight examination showed that hearing was within the range 
of normal limits.  An examination of the remaining systems 
showed no pertinent abnormality.  In May 1968 the veteran was 
seen at the dispensary for back pain when breathing.  He gave 
a one month history of progressive dysphagia.  The impression 
was cardiospasm versus esophageal diverticulum.  He was seen 
later in May 1968 at which time the impressions included rule 
out a hiatal hernia and esophageal diverticulum.  A barium 
swallow conducted later in May 1968 was within normal limits.

During an October 1968 flight examination an audiological 
examination showed a pure tone threshold of 25 decibels at 
3000 hertz in the right ear.  The remaining test findings 
were within the range of normal limits.  No other pertinent 
abnormality was shown.

The medical history portion of veteran's January 1969 service 
separation examination showed no history of eye or ear 
trouble, hearing loss, headaches, swollen or painful joints, 
stomach trouble, frequent or painful urination, kidney stones 
or blood in the urine, arthritis, a painful or "trick" 
shoulder or elbow, foot trouble, trouble sleeping, depression 
or excessive worrying, or nervous trouble of any sort.  On 
the clinical evaluation portion of the examination, all 
systems examined were within normal limits.  His uncorrected 
vision was 20/20, bilaterally and audiometric examination 
showed decibel thresholds of 10 or less at all frequencies 
tested except for 500 hertz where the thresholds were 20 
decibels, bilaterally, and at 1000 hertz where he had a 
decibel threshold of 15 in his right ear.  A micropscopic 
urinalysis was negative.  In February 1969 hemorrhoids were 
reported.

The veteran's personnel records for active duty, including a 
service separation document (DD 214), reflect that he worked 
as an aircraft maintenance specialist.  He was trained to 
maintain several types of aircraft.  He served in the 
Dominican Republic form May to June 1965.  These records show 
that during his service in the Reserve he had numerous 
periods of ACDUTRA, which is usually two weeks of annual 
training, and inactive duty training, which is usually one 
day per month.  His ACDUTRA included 6/23/89, and 6/27/89 to 
7/8/89.

The medical history recorded during a May 1971 report of an 
enlistment examination for the Air Force, showed that he had 
fractured his left tibia in childhood and that the fracture 
was well healed and not symptomatic.  No other pertinent 
history was reported.  The examination showed that his 
distant vision was 20/20 in the right eye and 20/25 in the 
left eye, uncorrected.  Near vision was 20/20 uncorrected, 
bilaterally.  An audiometric examination showed findings 
within the range of normal limits.  The examination 
clinically evaluated the remaining systems as normal.

An audiological examination conducted in November 1972 
revealed findings which were within the range of normal 
limits.  It was reported that he was exposed to J-85 engine 
and wore ear protectors.

Periodic examinations in connection with his Air Force 
Reserve status dated in November 1974 and November 1978 
showed no pertinent findings.  

The veteran was seen at the dispensary in September 1977 for 
a pulled lower back muscle.  He was given 15 minutes of 
diathermy treatment.  

Air Force Reserve examination dated in September 1980 showed 
uncorrected distant vision of 20/25 in the right eye and 
20/20 in the left eye.  Near vision, uncorrected, was 20/20 
in the right eye and 20/25 in the left eye.  An audiometric 
examination showed findings which were within the range of 
normal limits.  All pertinent systems were clinically 
evaluated as normal. 

On an Air Force Reserve physical dated in May 1982, 
audiometry testing showed decibel thresholds of 15 or less at 
all frequencies tested, except there was a decibel thresholds 
of 25 at 6000 hertz in his right ear.  Uncorrected distant 
vision was 20/20 in the right eye and 20/30 in the left eye.  
Uncorrected near vision was 20/20 in the right eye and 20/30 
in the left eye.  The remaining pertinent systems were 
clinically evaluated as normal.  It was reported that the 
veteran had a fracture of the left leg at the age of three.  
It was well healed.

On a February 1986 periodic Air Force Reserve examination, 
the veteran reported that he had fractured his left leg in 
1954 and his right arm in 1961.  It was remarked that both 
conditions had no complications or sequelae.  Clinical 
examination showed uncorrected distant vision was 20/17 in 
the right eye and 20/30in the left eye.  Uncorrected near 
vision 20/40 in the right eye and 20/30in the left eye was.  
There was a 2-mm nodule medial canthus in the left eye area 
of the lacrimal gland.  Audiometric testing showed decibel 
thresholds of 15 or less at all frequencies tested, except 
there was a decibel threshold of 20 at 4000 hertz in the 
right ear and at 6000 hertz, bilaterally.  The diagnoses 
included defective visual acuity and a hard nodule of the 
left eye.  The remaining pertinent systems were clinically 
evaluated as normal.

On an Air Force Reserve physical in November 1989, 
audiometric testing showed decibel thresholds of 15 or less 
at all frequencies tested, except there was a decibel 
threshold of 20 at 4000 hertz in the right ear and 25 and 20 
at 6000 hertz in the right and left ears respectively.  Near 
vision in the left eye was 20/100 correctable to 20/30 and in 
the right eye 20/70 correctable to 20/20.  Distant vision in 
the left eye was 20/20, uncorrected and in the right eye 
20/14, uncorrected.  The diagnoses included defective visual 
acuity correctable to 20/20 in the right eye and 20/25 in the 
left eye.  Microscopic urinalysis showed the presence of 
hematuria.  Cholesterol was 224 (170-230).  Triglycerides 
were 387 (35-219).  The remaining systems were clinically 
evaluated as normal.  On the accompanying report of medical 
history, the veteran reported that he had lower back pain on 
September 18, 1989.  He received a spinal alignment from a 
private chiropractor.   He received treatment at a VA 
hospital for a sleep disorder and depression.  He stated that 
he filed a claim for workman compensation claim for job-
related back and stress injuries incurred while he had been 
employed at Brunswick Defense.  He reported kidney stone or 
blood in his urine.  Rectum and prostate were normal to 
digital examination.  Stool was guaiac negative for occult 
blood.  The remaining pertinent systems were clinically 
evaluated as normal.  

The veteran's personnel records for his service in the Air 
Force Reserve showed he worked as an aircraft maintenance 
manager and the Chief, Metal Sheet Section.  Numerous Job 
Performance Evaluations on file show that he received the 
highest evaluation assignable.  A September 1992 statement 
from the Reserve to the veteran is to the effect that he was 
placed on inactive Reserve effective in November 1992.  

The veteran's initial claim for compensation benefits was 
received in August 1991.  With his claim he included copies 
of pictures while in the military in which he had a right 
ankle cast.  Also received was a September 1989 prescription 
for Naprosyn.  

Of record are VA outpatient treatment records dated in 1989 
and 1990 which reflect treatment for several problems 
including low back complaints.  In December 1989 he was 
referred to VA Rehabilitation Medical Service for low back 
and cervical spine pain.  The clinical history indicated that 
he sustained a back injury in the summer of 1989.  He had 
been receiving treatment from a chiropractor.  In January 
1990 it was reported that he injured his low back pulling out 
a desk drawer in September 1989.  An examination showed mild 
muscle spasm of the lumbar spine.  VA X-rays reportedly 
showed mild degenerative joint disease of the lumbar spine.  
There was mild disc narrowing at the L5-S1 level.  

He underwent a VA physical therapy evaluation in January 
1990.  The clinical history showed that he hurt his back on 
the job when he pulled a desk out in September 1989.  It was 
reported that in July he hit a light.  He was receiving 
treatment from a chiropractor.  He reported soreness in the 
low back with some radiation into the buttocks. 

A December 1990 letter from the veteran's employer to the 
veteran is to the effect that his interpersonal skills 
behavior was unacceptable.

June 1991 private x-rays showed degenerative disc disease of 
the L5-S1 and an anomalous development C6-C7 intervertebral 
interspace with fusion with non-development of the 
intervertebral disc space and posterior facets as well as the 
spinous process.

Of record are reports from a private ophthalmologist, who 
indicated that he has been treating the veteran from January 
1991 to March 1991.  The clinical history noted that the 
veteran had complaints of floaters in the left eye since 
December 1990, decrease of a clarity of colors in the left 
eye, and headaches.  His vision was correctable to 20/20 in 
each eye.  It was reported that the veteran had some degree 
of latent hyperopia.  There was significant retinal pigment 
epithelial changes in the left retina that appeared to be 
quiescent and could be a consequence of central serous 
chorioretinopathy (CSCR).  The physician indicated that CSCR 
was one of the few ophthalmic conditions directly related to 
stress and aggravated by stress.  The physician had 
previously reported in January 1991 that the hyperopia 
possibly could be the source of headaches and decreased 
vision.

The veteran received treatment at a Vietnam Veteran's 
Counseling Centers during 1991.  In August 1991 it was 
reported that stateside service included trauma of a pilot 
killed in a plane the veteran was maintaining.  He believed 
that the aircraft had faulty parts and he was required to 
approve them for flight status.  It was reported that he 
worked in the defense industry.  Assessments during 1991 
included panic disorder without agoraphobia, obsessive 
compulsive personality disorder (provisional) anxiety 
disorder with paranoid ideation, personality disorders, 
obsessive compulsive traits, PTSD traits, paranoid ideations, 
and depression. 

A July 1991 letter from the veteran's doctor, J. L., M.D. to 
the veteran's employer notes that the veteran was under 
treatment for a number of medical conditions and his most 
significant condition was severe anxiety secondary to an 
adult situational stress, depression and paranoia which left 
the veteran totally incapacitated.  

In an August 1991 letter, D. B., a therapist, reported that 
she had been working with the veteran for 6 months for 
psychiatric complaints that seemed to be related to a recent 
change in job status.  She recommended that the veteran not 
return to his job with Rohr Industries.

VA examinations were conducted in October 1991.  During a 
general examination the veteran complained of the following:  
low back pain; neck pain; left arm pain; blood in his urine; 
high cholesterol; left eye pain and decreased vision; left 
hand pain; sleep problems; anxiety attacks; headaches; memory 
loss; hearing loss; and stomach pain.  The diagnoses were 
cervical and degenerative spine disease, probably discogenic, 
and history of urinary stone verses cyst.

On the urology examination, the veteran gave a history of 
hematuria and occasional left hip pain, which radiated into 
the left knee.  The impressions were probable chronic right 
epididymitis, irregular, but probably benign prostatitis, and 
irregular right renal outline.  

During an orthopedic examination, the veteran reported that 
he was still in the military.  He said that he did not know 
what happened to his neck.  He reported that he thought he 
was hit on the head while on the job in 1985 and then six 
weeks later he pulled out a desk drawer and hurt his low 
back.  He broke his leg in service, but did not remember if 
it was his right or left leg.  He also gave different 
accounts of neck injuries.  An examination of the feet did 
not show pes planus.  There was no evidence of a right leg 
limp. 

X-rays showed degenerative bone changes of the cervical spine 
and a blocked vertebra at the C6-C7.  X-rays of the 
lumbosacral spine showed narrowing of the L5, S1 interspace, 
and non-diagnostic findings of the feet.  A CT scan of 
abdomen showed marginal enlargement of the seminal vesicales, 
calcifications suggestive of prior prostatitis, left internal 
iliac vein phleboliths, and mild hypertrophic degenerative 
changes of the lumbosacral spine.  Following the evaluation 
the diagnoses were congenital anomalous cervical spine, by 
history, possible lumbosacral strain and no pes planus.

A VA eye examination was conducted in October 1991.  At that 
time the veteran reported that he had been told he had a hole 
in the left retina and the beginning of a cataract in the 
left eye.  Vision in the right eye was correctable to 20/20 
and in the left eye 20/30 with "Letters waving and moving".  
The impressions were old central retinal pigment epithelial 
changes with mottling and atrophy, left eye etiology unclear.  
The examiner commented that it could be an old central serous 
retinopathy (CSR).

In December 1991 medical report to an insurance company, Dr. 
L. indicated that the veteran had diagnoses of adult 
situational stress with mixed anxiety and depression, chronic 
degenerative disc disease of the lumbosacral spine and 
cervical spine, chorioretinopathy, chronic micro-hematuria of 
unknown etiology, neck and back pain and vision loss.  It was 
also reported that the veteran had been treated from January 
to December 1991 for depression and anxiety.  It was stated 
that the symptoms beginning December 1990.

The veteran continued to receive intermittent treatment at a 
VA facility form 1991 to 1994 for various disorders, to 
include prostatitis, psychiatric complaints and left eye 
problems.  At a VA outpatient clinic in September 1991 the 
veteran complained of hematuria since an injury in July 1989.  
A September 1991 VA ultra sound was negative for kidney 
stones.  There was a cyst at the inferior pole of the left 
kidney.  In October 1991 it was noted that studies showed 
degenerative disc disease of the cervical spine with fusion 
of C6-7 and degenerative joint disease of the lumbar spine.  
In March 1992 he reported visual complaints and headaches 
following a head injury in 1989.  Hematuria and 
hyperlipidemia were noted in October 1992.  A July 1993 
echogram of the abdomen showed that the kidneys were within 
normal limits.  There was a 12-mm renal cyst at the margin of 
the upper pole of the left kidney.  A September 1993 blood 
study showed a cholesterol level of 239 MG/DL (150-200).  At 
the VA eye clinic in 1994, there were notations of a painful 
nodule in the left orbital region.  

In a February 1992 report from F. B. Jr., M.D., Dr. B. listed 
the veteran's treatment from October 1989 to November 1991 
for problems related to the cervical and lumbar spine and 
left wrist.  Dr. B. indicated that the injuries occurred in 
August and September 1989.

A February 1992 report from a private physician conducted for 
the Social Security Administration is to the effect that the 
veteran stated that his vision had become progressively poor 
over the years.  He was told he had holes in his retina and 
cataracts.  He stated that all the engineers he worked with 
came down with something.  He surmised that the chemicals he 
worked with caused his problem.  He also stated he was taking 
medication for his abdominal pain.  He stated that he had 
been hit between the eyes by a swing light.  Since then he 
had constant pressure and a tender area on his forehead and 
left temple.  He reported constant ringing in his ears.  He 
reported that he had a cyst on his kidney.  He denied 
hemutria presently.  He did have it in the past.  He 
reportedly had a neuroma and a bone chip in his left arm.  He 
had been told that he had a congenital fusion in his neck.  
He had normal aging vertebra in his back but did receive 
therapy twice weekly.  An examination of the left eye showed 
uncorrected vision of 20/200 correctable to 20/100.  The 
impressions were decreased visual acuity, partially corrected 
with lenses, complaints of low back pain, etiology unclear, 
alleged congenital cervical fusion, and acute and chronic 
stress.  

A March 1992 report of a psychiatric evaluation conducted for 
the Social Security Administration notes that the veteran 
reported that he had a head injury 3 years earlier while at 
his place of employment.  He was hit by a swinging lamp.  He 
said that since the injury he had ringing in his ears and 
visual disturbances.  It was reported that he had 
degenerative joint disease and pain in the left hand since 
July 1990.  He had a history of a disc prolapse in his neck 
and blood in his urine.  He denied ever having been 
hospitalized for psychiatric problems.  He said that he 
worked as a test mechanic for 26 years had recently been 
fired from his job, supposedly because he'd been violent.  He 
denied this accusation and said that he had really been fired 
because he was about to report illegal things that were 
happening at work.  His behavior evidenced great stress while 
discussing his workplace.  The physician indicated there was 
evidence of severe cognitive impairment.  The diagnoses 
included major depression and organic affective disorder. 

An April 1992 letter from the Social Security Administration 
shows that the veteran was awarded disability benefits 
effective in July 1991 and that he was receiving workers' 
compensation benefits.
 
A June 1992 private MRI of the left wrist indicates that the 
veteran had pain from the left elbow to the left fifth finger 
from an injury in 1990.  The findings showed no evidence of a 
neuroma or other mass.  There was a slight negative ulnar 
variance.  There was a previous or ununitied fractured ulnar 
process.

Of record is a transcript of a June 1992 hearing before a 
state unemployment appeals board.  At that time the veteran 
testified that the nature of his disabilities were possible 
mental and his spinal cord.

Of record is a private psychiatric report, dated in July 
1992, which is to the effect that the physician had treated 
the veteran from April to July 1992 for anxiety and 
depression.  The symptoms first appeared in the 1980s and the 
veteran had ceased working in 1990.  The diagnosis was 
depressive disorder and anxiety disorder. 

A July 1992 report from Dr. L. shows that the veteran was 
disabled due to chronic depression and anxiety; additional 
diagnoses listed included narcissistic personality disorder, 
somatoform disorder, degenerative joint disease of the 
cervical spine and lumbar spine, spinal stenosis at C5-6, and 
discogenic disease at L5-S1, ulnar neuropathy, internal 
hemorrhoids with recurrent bleeding, "coreoretinopathy", 
chronic sinusitis, and acne.  Also reported was chronic 
microhematuria of unknown etiology.  

In a December 1992 statement in conjunction with the 
veteran's claim for long term disability benefits, Dr. L. 
reported that the veteran was disabled due to chronic anxiety 
and hyperlipidemia with symptoms of stomach pain, choking, 
chest pain, panic attacks, headaches, dizzy spells, and 
colitis.  It was reported that these symptoms first began in 
1987.

The veteran was seen by a R. J. R., M.D., in December 1992 
for complaints pertaining to the left hand and wrist, 
cervical spine, and lumbar spine.  A March 1993 private 
orthopedic examination revealed diagnoses of cervical 
radicular syndrome and lumbar radicular syndrome.  An April 
1993 letter from the veteran's employer to the veteran is to 
the effect that the two year disability benefit for his 
nervous disorder had expired early in April 1993.  The 
records show that the veteran was enrolled in a state 
vocational rehabilitation program.  

A private April 1993 bilateral renal ultrasound showed an 
essentially normal study aside from the suggestion of a right 
lower pole renal cyst or calix.  A left cortical cyst 
involved the lower pole of the left kidney.  

A private MRI of the cervical spine, dated in October 1993, 
showed a congenital C6-C7 vertebral body fusion, slight C4-C5 
posterior disc/osteophyte complex with AP central canal 
stenosis, and retrolisthesis and disc/osteophyte complex, C5 
on C6, with AP central canal stenosis.

A private MRI of the lumbosacral spine, dated in October 
1993, showed moderate focal disc protusion/herniation 
slightly to the left of the midline at the L5-S1.  There was 
mild to moderate neural canal stenosis due to mild 
retrolisthesis, and hypertrophic changes at several levels.  
A private MRI of the brain, dated in October 1993, showed no 
abnormality.

Received in October 1993 was medical literature submitted by 
the veteran pertaining to fibrositis, fibromyalgia, and 
myofascial pain.  A September 1994 statement from C. P. S., 
M.D., is to the effect that Dr. S had known the veteran for 
several years and that the veteran was scrupulously honest, 
hardworking and dedicated to the highest values.  Dr. S. 
indicated that the veteran had several unfortunate 
experiences in the military, which saddles him with residual 
anxiety problems.  

An October 1994 statement from the Air Force Reserve to the 
veteran is to the effect that based on a July 1992 narrative 
summary received from a private physician provided enough 
documentation to make a determination for his world wide 
qualifications.  The veteran was found not qualified.

A November 1994 report from Dr. L. contains a diagnosis of 
PTSD with subjective symptom of depression and anxiety.  Dr. 
L. indicated that the symptoms first appeared in 1989.

A hearing was held at the RO in January 1995.  At that time 
the veteran testified that he had noise exposure in service 
for over 28 years.  He said he had noise exposure following 
service in various fields and that no hearing protection had 
been issued.  He indicated he was paid as a Reservist 
following service, but that he had no actual drill status.  
With regard to the left eye problems, he testified that while 
on temporary duty in Alaska in 1967 he was knocked 
unconscious while working on an aircraft and had a black eye, 
blurred vision, and a knot by the left eye.  He also reported 
a sports injury during a squadron volleyball game.  He also 
reported a growth was noted in the early to mid-1970's.  He 
testified he was first apprised of a low back condition in 
1989 at a VA Medical Center.  He said he was treated for a 
stiff back in the 1970's by a private physician.  He 
indicated he has now been told he has a herniated disc.  He 
said he sought no treatment during active duty, except for 
sick call and was given aspirin.  He indicated he hurt his 
back falling off a wing of an aircraft.  

He further testified that recent diagnostic studies have 
shown his neck is fused.  He indicated the etiology is 
unknown but could be related to congenital factors or 
possibly an old injury.  He reported no active duty trauma.  
He further testified that he hurt his left ankle playing 
volleyball and had had recurrent sprains since and that his 
ankle gives out periodically.  He testified that his flat 
feet occurred after the volleyball injury.  He was told he 
had flat feet as well as foot/leg shortening on one side, but 
did not know which foot.  With regard to claimed blood in 
urine, the veteran said he was running and fell on the 
scrotal area due to an ankle giving way in about 1989.  He 
had blood in his urine.  He indicated he was an active 
Reservist.  He also indicated he noticed blood in the toilet 
when he was at Eglin Air Force Base and was told he had 
hemorrhoids.  He now sees blood in his urine about every six 
months.  He reported he also has kidney cysts and has been 
given antibiotics and other medications at times.  He 
reported he was exposed to radiation and chemicals and now 
has cysts on his kidneys and felt the blood in his urine 
could be due to kidney cysts, which could be related to 
radiation/chemical exposures.  

Received in February 1995 was copy of newspaper article from 
a Columbus, Ohio newspaper, dated in September 1967 
concerning a Navy investigation into an aircraft crash where 
two pilots had to eject.  Also received was a newspaper 
article concerning a fraud ring at Robins Air Force Base.  It 
was reported that they were organized in the mid-1980s and 
two individuals were civilian maintainers for F-15s.  

A transmittal sheet from the Social Security Administration, 
apparently dated in 1997 indicates that the veteran's 
benefits were continued due to a primary diagnosis of organic 
mental disorders and a secondary diagnosis of schizophrenia, 
paranoid type and other psychotic disorders.

A hearing was held before the undersigned member of the Board 
sitting at Washington, D.C. in November 1997.  At that time 
the veteran testified that a VA physician informed him that 
the disabilities involving the left eye, stomach, headaches, 
and memory loss were stress related.  He indicated that he 
injured his right ankle while on active duty and since that 
time the ankle has remained weak.  His hearing loss and 
ringing in his ears was caused by noise exposure, which began 
on active duty and continued while he was a member of the 
reserve.  He indicated that his left kidney problem began 
when he was in Panama apparently in 1967.  There was a 
chemical spill and a badge he wore showed radiation exposure.  
He testified that he injured his back loading bombs.  

The veteran continued to receive treatment at a VA facility 
from 1995 to 1999 for various complaints, to include 
prostatitis, headaches, hematuria, left eye complaints and 
psychiatric problems.  In June 1997 he reported chronic 
headaches. In June 1997 classic migraine was diagnosed.  A 
November 1998 ultrasound of the scrotum showed showed no 
masses and no evidence of epididymitis.  There was a moderate 
hydrocele on the tight.  The clinical significance was 
unclear.  This probably indicated idiopathic etiology or 
probably due to inflammation in the past.  A November 1998 
renal ultrasound showed a small cyst in the superior pole of 
the left kidney and left renal calculi.  His psychiatric 
symptoms were variously diagnosed, to include PTSD, 
schizophrenia anxiety, panic attacks, situational PTSD, and 
psychotic disorder secondary to brain injury.  

He was seen at the eye clinic in May 1999 with a history of 
flashes and pain in his left eye for 30 years.  The diagnoses 
were macular retinal pigment epithelium degeneration, 
headaches left side of his head, variable visual symptoms 
secondary to high stress and cataract of the left eye.

The veteran underwent VA psychological evaluation in May 
1999.  He said that his first mental symptoms were in about 
1968, after he heard that a friend, also in service, had been 
in a plane crash.  He said that the plane was piloted either 
by a Vietnamese or by someone in the CIA.  The pilot, he 
said, was killed, but his friend survived.  He said that 
after his 1969 discharge he had worked for East Ohio Gas, GM, 
Rockwell International, and Rohr, Inc.  He said that the 
Rockwell and Rohr jobs had involved space shuttle and other 
military/defense projects.  The veteran took three different 
psychological tests.  The examiner indicated that he had 
reviewed the file evidence.  According to the psychologist, 
the test results showed marked cognitive deficits and little 
insight, all of which met the diagnostic criteria for 
schizophrenia, paranoid type.

A VA psychiatric examination was conducted in June 1999.  At 
that time the examiner reported that he had reviewed the 
psychologist's report as well as the material in the claims 
file, including active duty service medical records.  The 
examiner noted that the veteran exhibited severely 
disorganized thought processes and flight of ideas, and the 
physician noted that these same characteristics were 
displayed throughout the veteran's many letters in the claims 
file.  The veteran showed a full range of affect coupled with 
mild depression of mood.  The examiner stated that the 
veteran cooperated to the best of his ability.  The veteran 
said that he'd heard voices for years, mainly of dead pilots 
telling him to put an end to the fraud and cover-ups 
widespread throughout the Department of Defense.  He said he 
also sometimes had visions of crashing airplanes.  He traced 
his anxiety to job stress in 1989.  He exhibited poor 
concentration, poor problem solving ability, diminished 
ability for abstract thought, and scattered cognitive 
deficits.  According to the examiner, there was evidence of 
delusions and of some degree of grandiosity.  The 
psychiatrist said that he had found nothing in the veteran's 
military records to support the veteran's claim of mental or 
other significant health problems while on active duty.  He 
said that psychiatric problems were first documented in 
medical evidence in about 1992.  

The diagnosis was schizoaffective disorder, depressed; and 
personality disorder, including narcissistic and obsessive-
compulsive traits.  He said that he found no evidence of 
PTSD.  He stated that the psychiatric disorders that he found 
were job-related.  He opined that any psychiatric disorder 
shown in the record developed after the end of active duty 
and was not related to active duty.

A VA ear examination was conducted in June 1999.  At that 
time the veteran reported that when he was on active duty he 
was a jet engine mechanic which is where he was exposed to 
noise.  He stated said he had some hearing loss and that his 
main problem was constant ringing of the ear.  The diagnosis 
was history of constant tinnitus and some hearing loss.

In two letters dated in June 1999 the veteran requested that 
his June 1999 audiogram be canceled and a decision rendered 
based on the evidence of record.  In June 1999 he also 
indicated that while on active duty he was awarded the 
Expeditionary Medal for foreign service, military armed 
conflict campaigning the Dominican Republic.  In 1967 he was 
a political hostage in South America and held under armed 
guard for 24 hours.  He was also part of airlifting troops to 
Detroit for race riots.  He indicated that he was ashamed of 
having to take up arms against fellow Americans.

On an August 1999 VA ears, nose, and throat examination, the 
veteran reported that he had hearing loss and tinnitus, which 
began approximately when he was 20 or 21 years old.  The 
assessment was that he had bilateral tinnitus consistent with 
a history of mild high frequency, essentially normal hearing 
loss and history of noise exposure.  The veteran refused to 
undergo audiological testing.

VA outpatient treatment records show the veteran was seen at 
a VA facility for various disorders in 1999 and 2000.  He was 
evaluated at the neurological clinic in July 1999 for a bony 
ridge in the left orbital area which the veteran thought was 
the trigger point of the pain.  A CT scan of the brain was 
normal.  He was seen in March 2000 for fibromyalgia.  The 
diagnoses included myofascial syndrome, depression 
schizophrenia, and suspected carpal tunnel syndrome.  He was 
evaluated at the audiology clinic in May 2000.  At that time 
he gave a history of tinnitus in both ears.  He stated that 
he first noticed this problem while working around aircraft 
as a mechanic while on active duty.  He reported intermittent 
migraine headaches.  It was reported that testing showed 
slight high frequency sensorineural hearing loss above 3000 
hertz in the right ear and high frequency sensorineural 
hearing loss above 4000 hertz in the left ear.  Speech 
discrimination was 92 percent bilaterally.  The actual 
audiological test scores are not of record. 

In June 2000, he underwent a cystourethroscope.  At that time 
he complained of chronic pain in the left testes and 
sometimes radiation of the pain onto the groin and back.  The 
diagnoses were hematuria and prostatitis.

Of record are several statements from the veteran's spouse 
which describe in part his military duties and his 
disabilities.  The veteran has submitted copies of numerous 
newspaper articles dealing in part with fraud and corruption 
in the Air Force.  He also submitted medical literature and 
articles and documents dealing with the military and 
legislation dealing with protecting whistle blowers.  He has 
indicated that he was a whistle blower to the Department of 
Defense regarding fraud, particularly at Wright Patterson Air 
Force Base.  He states that he was involved in an OSI 
investigation.  He states that as a result faulty parts were 
used which resulted in the death of pilots.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. 
§§ 5100, et seq., became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not has the opportunity to review the veteran's 
claim in conjunction with the VCAA and implementing 
regulations.  In this regard, the veteran was notified in the 
statements of the case and supplemental statements of the 
case of appropriate law and regulations and the requirements 
necessary to establish his claim.  Also, in conjunction with 
a Board remand, the RO has obtained additional medical 
records identified by the record.  The veteran has also 
undergone VA examinations and testified at hearings, both at 
the RO and before the Board.  As such, the Board concludes 
that the VA's duties have been fulfilled and that this 
decision is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(24), 1110,(West 1991& Supp. 2000); 38 C.F.R. § 3.6(a) 
(2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, arthritis, 
renal calculus, or a psychosis, becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1110, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.306 (2000).

The veteran is qualified to report his symptoms and injuries.  
He does not have the medical training or expertise necessary 
to render medical findings or opinions. Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Air Force personnel records, including the veteran's DD 214 
discharge certificate, document reflect that he had one 
single period of regular active duty, beginning in October 
1965 and ending in February 1969.  All service after February 
1969 was in the Air Force Reserve.  The veteran following 
active duty was employed by defense contractors and his 
duties included overseeing maintenance of F-15s.  This is 
civilian employment and is not considered military service.  


A.  Hearing loss and tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).  According 
to some medical authorities, the threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155 (1993).

A hearing loss disability under the standards of 38 C.F.R. § 
3.385 or under the hearing loss criteria cited in Hensley 
above was not shown during the veteran's period of active 
duty, although such is not required for service connection.  
Service connection is still possible if the veteran currently 
has a hearing loss disability under the standards of 38 
C.F.R. § 3.385, and the condition can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2000).

In this regard, the August 2000 VA examination confirmed the 
presence of tinnitus.  The Board is aware that the veteran 
declined to undergo a VA audiological examination in August 
2000.  However, the May 2000 outpatient audiogram showed a 
speech discrimination ability of 92 percent bilaterally which 
satisfies the criteria for hearing loss per 38 C.F.R. 
§ 3.385.  Also the report shows the presence of high 
frequency sensorineural hearing, bilaterally.  Tinnitus and 
high frequency sensorineural hearing were diagnosed.  These 
disorders are consistent with acoustic trauma.  

In this regard, the Board is satisfied that the veteran was 
exposed to significant acoustic trauma as an engine mechanic 
during his four years on active duty.  The Board also is 
satisfied that he was exposed to acoustic trauma a 
significant portion of his over 20 years in the Air Force 
Reserve.  The Board is also aware that the veteran was 
exposed to acoustic trauma in his civilian occupations.  As 
such, the Board finds that the evidence is in equipoise.  
Thus, the benefit of the doubt is in favor of the veteran.  
38 C.F.R. § 3.102.  Accordingly service connection for 
bilateral hearing loss and tinnitus is warranted.  

B.  Service connection for a left eye disorder 

The service medical records for his active duty show no 
evidence of an injury to the left eye.  These records 
demonstrate that he had normal vision and do not suggest any 
visual impairment.  The separation examination showed 
uncorrected vision of 20/20.  The medical records for his 
Reserve duty likewise show no evidence of a left eye injury.  
The first evidence of an eye problem was the Air Force 
examination conducted in May 1971, more than two following 
active duty.   At that time the near vision in the left eye 
was 20/25, uncorrected.  Private eye examinations in 1991 
showed bilateral hyperopia.  

Hyperopia is a type of refractive error.  Dorland's 
Illustrated Medical Dictionary 797 (28th ed. 1994).  38 
C.F.R. § 3.303(c) provides that refractive error of the eye 
is not a disease or injury for which service connection may 
be established.  There is no evidence of any decrease in 
vision of the left eye which is related to his Reserve duty.  
The February 1986 examination noted 2-mm nodule in the left 
eye area.  However, this was a periodic evaluation and the 
veteran was not on ACDUTRA at that time.  

The October 1991 VA eye examination showed old central 
retinal pigment epithelial changes with mottling and atrophy, 
left eye etiology unclear.  The examiner commented that it 
could be an old central serous retinopathy (CSR).  Other 
disorder diagnoses were hard nodule and possible 
chorioretinopathy, noted on a January 1990 ophthalmology 
examination.  There is no evidence to relate these 
disabilities to active duty or any period of ACDUTRA or 
inactive duty training.  Accordingly the Board finds that the 
preponderance of the evidence is against the veteran's claim.

C.  A cervical spine disability

The service medical records for active duty and Reserve duty 
show no indication of any cervical spine pathology or injury.  
The first clinical evidence of a disability of the cervical 
spine was in December 1989 when the veteran was seen at a VA 
outpatient clinic for low back and cervical spine pain which 
was related to an injury in the summer of 1989.  However, 
when evaluated the following month, he indicated that he 
sustained a back injury in September 1989 at work.  During 
the October 1991 VA examination the veteran indicated that he 
did not know what happened to his neck.  He stated that he 
thought he hit is head at work in 1985. Subsequently 
degenerative disc and joint disease were diagnosed.  This is 
many years after active duty.  A private MRI, dated in 
October 1993, showed a congenital C6-C7 vertebral body 
fusion.  A congenital disorder is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303.

There is no medical evidence of record which shows that the 
current cervical spine disorders are of service origin.  
Accordingly the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

D.  A low back disability

The service medical records show that the veteran was seen in 
May 1968 for back pain when breathing.  However, evaluations 
conducted at that time did not demonstrate the presence of a 
low back disorder.  Rather it was felt cardiospasm esophageal 
diverticulum, hiatal hernia and esophageal diverticulum 
should be ruled out.  A barium swallow conducted later in May 
1968 was within normal limits.  Additionally, the separation 
examination revealed no evidence of a back disorder.

The veteran was seen at the dispensary in September 1977 for 
a pulled lower back muscle.  He was given 15 minutes of 
diathermy treatment.  However, subsequent Air Force Reserve 
examinations showed no abnormality of the low back.  The next 
clinical evidence of a low back problem were medical records 
beginning in 1989, which reflect that the veteran sustained 
an on-the-job injury to the low back in September 1989.  
Degenerative joint and disc disease of the lumbar spine was 
subsequently diagnosed.  This is many years after his active 
duty.  There is no medical evidence, which establishes a 
relationship between the currently diagnosed low back 
disorder and his period of active duty or his service in the 
Reserve, to include the September 1977 muscle pull.  
Accordingly, Board concludes that a preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.


E. Disability of the right lower extremity, to include right 
ankle

The veteran's service medical records show that the veteran 
sprained his right ankle in November 1965 while playing 
volleyball and treatment included a cast and the use of a 
walker.  However, x-rays showed no evidence of a fracture.  
Additionally, the following month it was reported that the 
sprain was resolved and he was returned to duty.  Also, the 
separation examination and the Reserve medical records show 
no evidence of a right ankle or other right lower extremity 
disabilities. 

Furthermore, the subsequent treatment records show no 
clinical evidence of a chronic disability involving the right 
lower extremity and right ankle, which is related to service.  
When evaluated by the VA in October 1991, the veteran 
indicated he was unsure of which leg was injured during 
service.  There was no evidence of a right leg limp.  As 
such, the Board finds that the inservice injury was acute and 
transitory in nature with no current residual disability 
demonstrated.  Accordingly, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.


F.  Disability of the left upper extremity 

A disability of the left upper extremity was not shown during 
the veteran's 1965 to 1969 active duty.  Furthermore no 
disability of the left upper extremities was shown on the 
numerous post-service examinations for the Air Force Reserve.  
During a VA general examination in October 1991 he complained 
of left arm pain.  A June 1992 private MRI of the left wrist 
showed a previous or ununitied fractured ulnar process.  
However, the clinical history related the pain from the left 
elbow to the left fifth finger to an injury in 1990.  
However, there are no service records which show such an 
injury.  No reference was made to the injury occurring while 
on ACDUTRA or inactive duty training.  There is no medical 
evidence which shows that any current left upper extremity 
disorder is of service origin.  Accordingly, the Board 
concludes that a preponderance of the evidence is against the 
claim.


G.  Flat feet

The August 1965 enlistment examination showed the presence 
2nd degree pes planus, non-symptomatic and non-disabling.  
Therefore the issue is whether the preservice pes planus 
underwent a chronic increase in severity during military 
service.  In this regard, the remaining service medical 
records for active duty, including the separation 
examination, the Reserve medical records, and the VA and 
private medical records show no clinical evidence of flat 
feet.  Additionally, the VA examination in October 1991 
specifically ruled out flat feet.  Without any current 
medical evidence showing the presence of flat feet, there is 
no basis for a grant of service connection.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  


H.  A genitourinary disability, including prostatitis, 
hematuria and kidney stones and cysts 

The service medical records for active duty reflect no 
complaint or finding pertaining to a genitourinary disorder, 
to include any kidney problems, prostatitis, or hematuria.  
There was no evidence of any injury to the groin area and 
there was no evidence of radiation exposure caused by a 
chemical spill.  The medical records pertaining to service in 
the Reserve covering the period from 1971 to 1986 likewise 
reflect no complaint or finding pertaining to a genitourinary 
disorder or an injury to the groin area.  The first clinical 
evidence of a genitourinary disorder was the Reserve 
examination conducted in January 1989.  At that time the 
microscopic urinalysis showed hematuria.  Subsequent testing 
showed the presence of a cyst and calculi involving the left 
kidney.  Also diagnosed was prostatitis.  This is many years 
after active duty.  

The veteran has indicated that the blood in his urine began 
after he sustained a trauma to the scrotum while on ACDUTRA 
apparently in July 1989.  However, the Reserve records 
contain no evidence of any such trauma.  More importantly, as 
previously indicated, the hematuria was shown during a 
January 1989 examination when he was not on ACDUTRA.  There 
is no medical evidence of record which relates his current 
genitourinary disorders to military service, to include any 
incident therein.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


I.  A psychiatric disorder, to PTSD

The veteran is claim service connection for a psychiatric 
disorder, to include PTSD.  Also he has indicated that the 
following conditions are a symptom or a manifestation of his 
psychiatric disorder: sleep problems; headaches; memory loss; 
left arm pain; stomach pain; and elevated cholesterol.   

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).  

This regulation was revised in 1999, effective from March 7, 
1997.  The current version of the regulation provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The veteran's active duty service medical records do not 
contain any clinical evidence of psychiatric disorder.  The 
veteran was seen at the dispensary in May 1968 for back pain 
when breathing and a one month history of progressive 
dysphagia.  However, these complaints in and of themselves 
are not diagnostic of a psychiatric disorder.  The first 
indication of any psychiatric pathology was the report of the 
November 1989 Air Force Reserve physical examination which 
noted the veteran indicated he was being treated for a sleep 
disorder and depression.  This is many years after service.  
In 1991 the veteran's doctor reported that the veteran had 
anxiety due adult situational stress and later noted 
additional diagnoses of narcissistic personality disorder and 
a somatoform disorder.  Other later diagnoses have included 
schizophrenia, a panic disorder without agoraphobia, 
obsessive compulsive personality disorder, an organic affect 
disorder, and a psychosis secondary to a claimed 1989 head 
injury.  

Furthermore, the August 1991 statement from the veteran's 
therapist, Dr. P indicated that the veteran's psychiatric 
complaints were related to a recent change in job status.  
Also, the June 1999 VA examination report indicates that the 
veteran's psychiatric disorder was unrelated to active 
service.  

With regard to the specific claim of service connection for 
PTSD, the record shows that when treated at the Vietnam 
Veteran's Counseling Center during 1991 only PTSD traits were 
diagnosed.  Dr. L in a November 1994 report includes a 
diagnosis of PTSD and subsequent VA outpatient records also 
contain references to PTSD.  However, neither Dr. L nor the 
outpatient records reflect the basis for this diagnosis or 
that the veteran's records were reviewed.  

More importantly, the veteran underwent a complete VA 
psychological and pyschiatric work-up in June 1999 which 
included a review if the veteran's adjudication claims 
folders by both examiners.  The psychologist indicated that 
the test findings satisfied the diagnostic criteria for 
schizophrenia, paranoid type.  Additionally, the VA 
psychiatrist specifically commented that he found no evidence 
of PTSD.  Furthermore the examiner indicated that the 
veteran's psychiatric disorder, diagnosed as schizoaffective 
disorder, depressed, and personality disorder, including 
narcissistic and obsessive-compulsive traits were job-
related.  This opinion is consistent with the conclusion by 
his therapist, Dr. P, in August 1991.  In view of the 
thoroughness of the June 1991 evaluations, the Board places 
more probative value on these reports than the other 
pertinent medical records on file.  In view of the fact that 
the June 1999 evaluations do not show the presence of PTSD, 
verification of the reported service related stressors is 
unnecessary at this time.  

On the basis of all of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  Accordingly, service connection 
for the veteran's sleep problems, headaches, memory loss, 
left arm pain, stomach pain, and elevated cholesterol claimed 
as a symptom or a manifestation of his psychiatric disorder 
is not warranted.

J.  Headaches and memory loss on an organic basis

The service medical records both for active duty and Reserve 
duty do not show any evidence of a head injury or that the 
veteran had experienced memory loss or headaches.  The 
veteran stated at a 1995 RO hearing that he was knocked 
unconscious during active duty in 1967, but there is no 
support in the medical record for such a claim.  Rather, the 
veteran had earlier asserted that he has had problems as the 
result of a head injury incurred during his employment in 
1989, many years after service.  

As there is no evidence of headaches and memory loss during 
active service or his Reserve service, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.

K.  A stomach disorder on an organic basis

The service medical records contain no finding diagnostic of 
a chronic stomach disorder.  While the veteran had complaints 
of dysphagia in May 1968, a barium swallow was within normal 
limits and a definitive diagnosis was not made.  Additionally 
no pertinent abnormality was shown at the time of the 
separation examination.  Also, the Reserve medical records 
contain no complaint or finding relative to a stomach 
disorder.  

The first postservice indication of a stomach disorder is the 
veteran's current claim submitted many years after active 
duty.  Additionally, there is no current diagnosis of a 
chronic stomach disorder, which is related to the veteran's 
military service.  Accordingly, the Board concludes that a 
preponderance of the evidence is against his claim. 

L.  High cholesterol

Service connection may only be established for a disability 
the result of disease or injury.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Hypercholesterolemia is, by definition, an 
abnormally high level of cholesterol in the blood.  Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994).  It is 
not a disease or injury, and thus cannot be a disability for 
purposes of VA compensation.  

Where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.

Service connection for a left eye disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability. 

Service connection for a disability of the right lower 
extremity, to include the right ankle is denied.  

Service connection for a disability of the left upper 
extremity is denied. 

Service connection for flat feet is denied.

Service connection for a genitourinary disability, including 
hematuria, prostatitis and kidney stones and cysts, is 
denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for a headaches and memory loss on an 
organic basis is denied.

Service connection for an organic disability of the stomach 
is denied.

Service connection for high cholesterol is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

